DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 11-43 are deemed to have an effective filing date of January 11, 2016.

Claim Objections
Claims 13 and 21 are objected to because of the following informalities:  
Claim 13, line 3, is missing a word between “and” and “second”. The Examiner recommends inserting “a” between the indicated words.
Claim 21, line 3, is missing a word between “including” and “panel”. The Examiner recommends inserting “a” between the indicated words.   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 and 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 2; claim 14, line 4; claim 15, lines 4 and 6; claim 21, lines 14 and 17; claim 22, line 5; claim 23, line 2; and 43, line 4 include the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
Claim 15, recites “at the first time” in line 2; but, claim 11 previously recited “a first time period”. It is unclear if “at the first time” refers back to the “first time period” of claim 11.
Claims 12-13, 16-20, 24-42 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  11-15, 18-20, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,899,556 to Nathan et al. (hereinafter referred to as “Nathan”) in view of US Patent Application Publication No. 2015/0265834 to Glukhovsky et al. (hereinafter referred to as Glukhovsky) and WO 2015/188889 to Keller et al. (hereinafter referred to as “Keller”).
Regarding claim 11, Nathan discloses an apparatus, comprising: a frame assembly configured to be removably coupled to a portion of a limb so that the portion of the limb is substantially enveloped by the frame assembly (e.g., Fig. 1, 50 and column 8, line 66 to column 9, line 9 and column 9, line 36 to column 10, line 9); an electrode assembly configured to be in electrical communication with a portion of a neuromuscular system of the limb (e.g., Figs. 9A-B and abstract, column 1, lines 10-36, and column 13, lines 21-41), the electrode assembly being at least partially disposed between the frame assembly and the limb when the limb is substantially enveloped by the frame assembly (e.g., Fig. 9B: electrode 94 faces the limb that is to be stimulated and is mounted on a layer of material 114 that covers the frame 50), the electrode assembly including a first set of electrodes and a second set of electrodes (e.g., Fig. 10, first set of electrodes 94, 98 and second set of electrodes 94/98); a connector assembly including a first connector and a second connector (e.g., Figs. 9A-B and 10), the first connector disposed within a first opening of the frame assembly (e.g., Fig. 12B, openings 135 and column 16, line 64 to column 17, line 8), the second connector disposed within a second opening of the frame assembly (e.g., Fig. 12B, openings 135 and column 16, line 64 to column 17, line 8), the second connector being configured to be selectively coupled to the electrode assembly (e.g., column 15, lines 23-46 and column 16, lines 5-39); and an electric stimulator electrically coupled to the first connector and the second connector (e.g., Fig. 9B, stimulator 30 is electrically attached to electrode 94 and column 16, lines 33-39), the electric stimulator in electrical communication with the electrode assembly via at least one of the first connector and the second connector (electrical stimulator is in electrical contact with each electrode). 
Nathan differs from the claimed invention in that it does not expressly recite that its orthosis has three connectors.  However, Glukhovsky teaches the electrodes of its orthosis 205 can include one, two, three, four, five, six, or more electrodes disposed at different positions along the inner surface of the cover/panel 216 (e.g., paragraph [0052] of Glukhovsky: the electrode assembly 220 can be similar in form and function to that described in the ‘556 patent (Nathan)). Consequently, it would have been obvious to one of ordinary skill in the art to make the orthosis of Nathan with three connectors, one for each electrode as taught by Glukhovsky.
Nathan in view of Glukhovsky differs from the claimed invention in that the combination does not expressly teach that and that the electric stimulator is configured to send a first signal substantially during a first time period via a first channel to the first set of electrodes operable to provide an electrical stimulation to a neuromuscular system of the limb, the electric stimulator configured to send a second signal via a second channel to the second set of electrodes operable to provide electrical stimulation to the neuromuscular system of the limb, the electric stimulator configured to send the second signal 12Application No.: 16/031,721Docket No.: BION-055/01US 307799-2342 substantially during at least one of the first time period or a second time period subsequent the first time period. However, in a related art: system and method for functional electrical stimulation, Keller teaches that it is known in the FES art that a single or a multiple set of electrodes can be activated all at the same time (synchronous case) or consecutively (one electrode after another) in an asynchronous case (e.g., page 10, lines 10-14 of Keller). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the FES electrodes of Nathan in view of Glukhovsky could be activated at either the same time or one after the other as taught by Keller. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the FES apparatus of Nathan in view of Glukhovsky to function so that the electrode sets are stimulated at the same time or one after the other in view of the teachings of Keller that this was the known way to stimulate such FES electrodes, and because the combination would have yielded predictable results.
With respect to claim 12, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the connector assembly includes a fourth connector disposed within the opening of the frame assembly (e.g., paragraph [0052] of Glukhovsky: the electrode assembly 220 can have four electrodes and be similar in form and function to that described in the ‘556 patent (Nathan)), the first set of electrodes includes a first cathodic electrode and a first anodic electrode, and the second set of electrodes includes a second cathodic electrode and the first anodic electrode (e.g., page 10, lines 7-14: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 and page 8, line 30-page 9, line 7 of Keller: current flows between an anodic electrode and a cathodic electrode), the first connector is removably coupled to the first cathodic electrode, the second connector is removably coupled to the second cathodic electrode, the third connector is removably coupled to the first anodic electrode and the fourth connector is removably coupled to the first anodic electrode (e.g., column 16, line 16-column 17, line 8 of Nathan).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nathan in view of Glukhovsky  and Keller to have four openings to receive two cathodic electrodes and two anodic electrodes (the same electrode or common electrode) so that current flows between an anodic electrode and a cathode electrode in view of the teachings of Keller that anodic and cathodic electrodes are needed for the current to flow in an FES apparatus.
As to claim 13, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the first set of electrodes includes a first cathodic electrode and a first anodic electrode, and the second set of electrodes includes a second cathodic electrode and a second anodic electrode. Keller teaches that multi-pad electrodes 315 allow controlled current between the anode and cathode (page 8, lines 28-29) and that with a slightly different implementation of the demultiplexer, any of the electrode pads 315 can be used as anode or cathode leaving the flexibility of selecting both the locations of anodes and cathodes (e.g., page 9, lines 7-9). Keller further teaches that the minimum combination of device 3 is one cathode and one anode (e.g., column 10, lines 8-10). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that each electrode set needs both a cathode electrode and an anode electrode in view of the teachings of Keller. Consequently, one of ordinary skill in the art would have modified the FES electrodes of Nathan in view of Glukhovsky and Keller to include both a cathode electrode and an anode electrode for each signal as taught by Keller.  
With respect to claim 14, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein: the first set of electrodes includes a first cathodic electrode, a first anodic electrode, and a second anodic electrode, an electrical short between the first anodic electrode and the second anodic electrode so that the first anodic electrode and second anodic electrode are operative as a common anodic electrode (e.g., page 10, lines 7-14: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 of Keller where anodic electrode 4 is two anodic electrodes) and the second set of electrodes includes a second cathodic electrode, the first anodic electrode and the second anodic electrode.  Keller teaches that the “active surface area of the anode 4 is preferably bigger than that of the individual cathode pads 315 in order to decrease current density under it” (e.g., page 9, lines 4-7). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have further modified the FES apparatus of Nathan in view of Glukhovsky and Keller to have one cathode and  for one anode of each set where the cathodes of different sets share anodic electrodes in order to decrease the current density as taught by Keller, and because the modification would have yielded the predictable result of an apparatus with electrodes that can be used as anodes and cathodes.
As to claim 15, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the electric stimulator is configured to send the first electric current and the second electric current to the electrode assembly at the first time [period], the electric stimulator is configured to send the first signal to the electrode assembly so that the first set of electrodes provides an electrical stimulation having a first amplitude to the neuromuscular system of the limb, and to send the second signal to the electrode assembly so that the second set of electrodes provides an electrical 13Application No.: 16/031,721Docket No.: BION-055/01US 307799-2342 stimulation having a second amplitude, different from the first amplitude, to the neuromuscular system of the limb (e.g., page 13, line 14-page 14, line 4 and Fig. 8 of Keller).  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that each FES electrode is programmed with the appropriate amplitude and width of pulses to produce the desired stimulation in view of the teachings of Keller. Consequently, one of ordinary skill in the art would have modified the FES stimulator of Nathan in view of Glukhovsky and Keller to send the first electric current and the second electric current to the electrode assembly at the first time period where the first signal sent has a different amplitude than that of the second signal as taught by Keller, and because the combination would have yielded a predictable result.  
With respect to claim 18, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the first set of electrodes is fixedly coupled to a panel of flexible material removably coupled to the frame assembly, the second set of electrodes is fixedly coupled to the panel of flexible material (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan), the first set of electrodes and the second set of electrodes having connectors complementary to at least two of the first connector, the second connector, the third connector and the fourth connector of the connector assembly (e.g., Figs. 9 and12B, complementary connectors 122-123 and column 16, lines 16-32 of Nathan and Figs. 13C and 12B, 134, 135 and column 16, line 64 to column 17, line 8 of Nathan).  
As to claim 19, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the electrode assembly includes a flexible panel, the first set of electrodes disposed on the flexible panel, the second set of electrodes disposed on the flexible panel, each electrode from the first set of electrodes and from the second set of electrodes being separated from every other electrode from the first set of electrodes and from the second set of electrodes by a non-conductive region of the flexible panel (e.g., Fig. 12B, 118 and column 16, lines 5-32 of Nathan).  
With respect to claim 20, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 1, wherein: the electric stimulation provided to the neuromuscular system of the limb concurrently results in (1) dorsiflexion of a foot (e.g., column 15, lines 8-9 of Nathan) and (2) movement of the foot from an everted position towards a neutral position (the electric stimulator of Nathan is capable of this function in the absence of distinguishing features and Keller teaches eversion to neutral on page 11, lines 6-20, column 11, line 27 to column 13, line 33, and column 21, lines 17-25 of Keller).   
As to claim 38, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the first connector, the second connector and the third connector are each configured to retain a respective electrode from the electrode assembly in a substantially fixed position relative to the frame assembly (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan).  
With respect to claim 39, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein: the first electric current and the second electric current collectively result in the concurrent dorsiflexion of a foot and movement of the foot from one of an everted position or an inverted position towards a neutral position (the electric stimulator of Nathan is capable of this function in the absence of distinguishing features and Keller teaches eversion to neutral on page 11, lines 6-20, column 11, line 27 to column 13, line 33, and column 21, lines 17-25 of Keller).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Glukhovsky and Keller as applied to claim 15 above, and further in view of US Patent Application Publication No. 2014/0135858 to Ahmed et al. (hereinafter referred to as “Ahmed”).
With respect to claims 16-17, Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 5, but does not expressly disclose that the first amplitude is within the range of about 10 milliamperes (mA) to about 60 milliamperes (mA), or, 30 milliamperes (mA), and the second amplitude within the range of about 10 milliamperes (mA) to about 40 milliamperes (mA) or 25 milliamperes. However, Ahmed, in a related art: charge-enhanced electric stimulation system, teaches a first stimulation signal followed by a second stimulation signal to provide a biased charge to the neural pathway where the first signal and second signal amplitude is from 1mA to 35 mA (e.g., paragraphs [0023]- [0024], [0050], and [0056] of Ahmed). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of stimulation signals with an amplitude between 10 milliamperes (mA) to about 60 milliamperes (mA) and an amplitude between about 10 milliamperes (mA) to about 40 milliamperes (mA) in view of the teachings of Ahmed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus and method as taught by Nathan in view of Glukhovsky and Keller with a first stimulation signal amplitude of about 30 milliamperes (mA) and a second stimulation signal amplitude of about 25 milliamperes (mA) in view of the teachings of Ahmed that such amplitude signals were well-known in the electrical stimulation art and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Glukhovsky and Keller as applied to claim 11 above, and further in view of US Patent Application Publication No. 2015/0148866 to Bulsen et al. (hereinafter referred to as “Bulsen”).
Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein the electrode assembly includes a first cathodic electrode, a second cathodic electrode and a common anodic electrode fixedly coupled to a flexible panel removably coupled to the frame assembly (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan), but does not expressly teach that the common anodic electrode has a surface area greater than or equal to the combined surface areas of the first cathodic electrode and the second cathodic electrode. Bulsen teaches, in a related art: method for functional electrical stimulation therapy, that a cathode (cathodic electrode) and common anode (anodic electrode) can receive electrical stimulation for fingers 2-5, while another cathode and the common anode (anodic electrode) stimulate the thumb (e.g., Fig. 3 and paragraph [0081] of Bulsen) and that when fingers are to be targeted, the size of the cathodic electrodes is 1-1.5cm wide and 3cm long (e.g., Fig. 4, 20, 32, 34 of Bulsen), while the separate anodic electrode 40 is equal to or larger than the shorter and thinner finger electrodes (e.g., paragraph [0093] of Bulsen). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the FES electrodes of Nathan in view of Glukhovsky and Keller should include first and second surface cathodic electrodes and at least a common anodic electrode to know where the stimulation current flows as taught by Keller, or, to stimulate a limb as taught by Bulsen and that the benefits of an anodic electrode having an equal to or greater surface area than the combined cathodic electrodes in view of the teachings of Bulsen. Depending upon the application of the FES apparatus, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Glukhovsky and Keller to have first and second cathodic electrodes and a common anodic electrode with a combined surface area equal to or greater than that of the combined cathodic electrodes as taught by Bulsen, and because the combination would have yielded a predictable result.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Glukhovsky and Keller as applied to claim 11 above, and further in view of US Patent Application Publication No. 2003/0093133 to Crowe et al. (hereinafter referred to as “Crowe”).
Nathan in view of Glukhovsky and Keller teaches the apparatus of claim 11, wherein: the first set of electrodes includes a first cathodic electrode, a second cathodic electrode, and a first anodic electrode (e.g., page 10, lines 7-14 of Keller: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 and page 8, line 30-page 9, line 7 of Keller: current flows between an anodic electrode and a cathodic electrode), but does not expressly teach an electrical short between the first cathodic electrode and the second cathodic electrode such that the first cathodic electrode and second cathodic electrode are operative as a common cathodic electrode, and the second set of electrodes includes a second anodic electrode, the first cathodic electrode and the first anodic electrode. However, Crowe teaches, in a related art: method and apparatus for electrical stimulation, that electrodes are connected to switches and can be selected to operate as an anode or a cathode or neither during any time period and that the spatial and/or time summation of the anode-cathode currents is controlled to selectively to stimulate selected regions and/or types of tissues (abstract of Crowe) and that stimulation is applied simultaneously across a plurality of outputs and one polarity and one other output at the opposite polarity such that a number of electrodes act as anodes and one electrode as a common cathode, or vice versa, whereby the intensity of the current in the region of the electrodes connected to a plurality of outputs in insufficient to stimulate that region whereas the intensity of the current in the region of the electrode connected to one output is sufficient to stimulate the latter region (e.g., paragraph [0021] of Crowe). Accordingly, one of ordinary skill in the art would have recognized the benefits of a common electrode, such as two cathodic electrodes with an electrical short to form a common cathodic electrode in order to stimulate the region around the common cathodic electrode, or, a set with two anodic electrodes that form a common electrode in order to stimulate another region with a common anodic electrode in view of the teachings of Crowe. Consequently, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Glukhovsky and Keller to have a first set of electrodes with a common cathodic electrode and a second set of electrodes that form a common anodic electrode in order to stimulate different regions depending on the types of  tissues as taught by Crowe, and because the combination would have yielded a predictable result. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,077,300. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘300 patent.
In particular, claims 11-12 of the instant application are encompassed by and conflict with claims 1-2 of the ‘300 patent. Claims 13-20 of the instant application are encompassed by and conflict with claims 3-10 of the ‘300 patent. Claims 21-23 of the instant application are encompassed by and conflict with claim 14 of the ‘300 patent. Claim 24 of the instant application is encompassed by and conflicts with claim 17 of the ‘300 patent. Claim 25 of the instant application is encompassed by and conflicts with claim 18 of the ‘300 patent. Claim 26 of the instant application is encompassed by and conflicts with claim 19 of the ‘300 patent. Claim 27 of the instant application is encompassed by and conflicts with claim 20 of the ‘300 patent. Claim 28 of the instant application is encompassed by and conflicts with claim 21 of the ‘300 patent. Claim 29 of the instant application is encompassed by and conflicts with claim 22 of the ‘300 patent. Claims 30-36 of the instant application are encompassed by and conflict with claims 23-29 of the ‘300 patent. Claim 37 of the instant application is encompassed by and conflicts with claim 11 of the ‘300 patent. Claim 38 of the instant application is encompassed by and conflicts with claim 1 of the ‘300 patent. Claim 39 of the instant application is encompassed by and conflicts with claim 17 of the ‘300 patent. Claim 40 of the instant application is encompassed by and conflicts with claim 1 of the ‘300 patent. Claim 41 of the instant application is encompassed by and conflicts with claim 12 of the ‘300 patent. Claim 42 of the instant application is encompassed by and conflicts with claim 13 of the ‘300 patent. Claim 43 of the instant application is an obvious variant of claim 4 of the ‘300 patent in view of the teachings of Crowe above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 8,868,217 to Dar et al. is directed to an electrode for muscle stimulation where the first and second connectors are disposed in openings of the frame assembly and are coupled to the electrode assembly (Fig. 29).
US Patent Application Publication No. 2005/0085743 to Hacker et al. is directed to an apparatus and method for intraoperative neural monitoring where the patient interface unit 14 has a plurality of monitoring channels 47, each having 2 recording electrode inputs or connectors and Fig. 9 illustrates the stimulator 16 with anode and cathode electrodes (paragraph [0081].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792